NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 08a0439n.06
                                 Filed: July 25, 2008

                                           No. 07-1889

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

Floyd Edwards,                                          )
                                                        )
          Plaintiff-Appellant,                          )
                                                        )
v.                                                      )   ON APPEAL FROM THE
                                                        )   UNITED STATES DISTRICT
UAW Nat’l Ford Dep’t, The United Automobile,            )   COURT FOR THE EASTERN
Aerospace and Agricultural Implement Workers            )   DISTRICT OF MICHIGAN
of America; Public Review Board, International          )
Union,

          Defendants-Appellees.


Before:          KEITH, SUTTON, Circuit Judges; and ACKERMAN, District Judge.*

          DAMON J. KEITH, Circuit Judge. Plaintiff-Appellant Floyd Edwards (“Edwards”) appeals

the dismissal of his claim on summary judgment, contests the sanctions imposed on Edwards’s

attorney pursuant to Fed. R. Civ. P. 11, and claims that he is entitled to damages under Title VII of

the Civil Rights Act of 1964. Because the district court did not err in determining that there was no

genuine dispute of material fact and because this Court does not have jurisdiction over the remaining

issues, we AFFIRM.

                                          I. Background

          On July 12, 2006, Edwards filed in Wayne County Circuit Court the instant suit entitled

“Plaintiff’s Complaint for Damages and/or Other Equitable Relief; and/or for Enforcement of

          *
       The Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 2

Collective Bargaining Agreement.” (J.A. 12.) The suit claimed: “Count 1 - Discrimination: Union

Bias”; “Count 2 - Collusion with Management”; “Count 3 - Specific Error of Fact; Breach of

Contract.”1 (J.A. 13-15.) Edwards’s suit was removed to federal court on July 31, 2006. On June

12, 2007, the district court granted Defendants’ motions for summary judgment and referred the

matter of sanctions to a magistrate judge. Edwards v. UAW Nat’l Ford Dep’t, 2007 WL 1695715

(E.D. Mich. June 12, 2007) (“Edwards I”). After a hearing, the magistrate judge issued a report

recommending sanctions of $11,394.75 to be paid by Edwards’s attorney. The district court issued

an order on August 16, 2007, adopting the magistrate judge’s recommendation. Edwards v. UAW

Nat’l Ford Dep’t, 2007 WL 2907360 (E.D. Mich. August 16, 2007).

       The particular factual circumstances leading to the current action were never set forth by

Edwards at any time during these proceedings, so this Court relies on those facts outlined by the

district court. Edwards is an African-American male who had worked for Ford Motor Company and

its spin-off, Visteon, for over forty years. As a result of company downsizing, Edwards was

transferred to a different job, the duties of which he failed to perform in a satisfactory fashion.

Edwards, after an extended training and testing period, was eventually transferred to a slightly lower

paid position that he could perform proficiently. The district court characterized the events

surrounding his transfer as follows:

               1. Transfer and training. Edwards transferred from his Department 38
       job-setter position to a Department 39 job-setter position on October 29, 2001 when
       the company downsized Department 38. Edwards’[s] work changed from making
       bearing race cups in Department 38 to making spider u-joints in Department 39.
       When he first transferred, Edwards was placed on the night shift and paired with


       1
           The precise nature of Edwards’s claim is unclear.
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 3

       another job-setter to facilitate Edwards’[s] training in his new assignment. []
                Job-setter training usually requires “no more than 2-3 weeks.”[] Typically, the
       company allows an employee up to 60 days to become proficient. [] After Edwards
       had been in the new assignment for approximately four months, the company
       determined that Edwards had not developed the knowledge and proficiency necessary
       to do his job without assistance. The company transferred Edwards to the day shift
       to work with knowledgeable job-setters in an effort to bring his performance to an
       adequate level. After Edwards worked and trained for several months on the day
       shift, the company tested his ability to perform the job-setter work. []
                2. Testing and disqualification. Edwards failed the tests. During a June 5,
       2002 UAW evaluation, Edwards was “stopped three separate times”—“once for not
       following the proper sequence, once for safety . . . and once again for creating an
       improper move”—and “was not able to successfully complete the task.” [] During a
       June 11, 2002 test by management, monitored by the union, Edwards was asked to
       change grinding wheels and set up machinery for production. Edwards needed
       assistance and took one hour and 25 minutes to complete a task which on the “high
       side” should have taken one hour without assistance. [] During a July 23, 2002 test
       by management of Edwards’[s] ability to change the dimensions of an end grinder,
       monitored by the union, Edwards chipped two grinding wheels and another job-setter
       had to finish the assigned task. []
                Based on Edwards’[s] “inability to perform the job without significant
       assistance,” the company disqualified him as a job-setter on July 30, 2002. Edwards
       transferred to a position as Department 249 cleaner. [] As a cleaner, Edwards earned
       $22.61 per hour, 62¢ an hour less than the rate he earned as a job-setter. []
       Department 39 was “eliminated a few months after Edwards was disqualified.” []
                3. The grievance. UAW Local 228 filed a grievance on August 1, 2002
       challenging the disqualification, requesting Edwards’[s] restoration to the job-setter
       assignment, a “make whole” remedy, and that Edwards “continue his training.” []
       The company denied the grievance, responding that the company complied with its
       contract obligations and did more, giving Edwards seven months of training
       time—which was “unusually lengthy”—and accommodating Edwards with training
       plans, assistance from proficient job-setters, and transfer to the day shift (at the night
       shift premium rate) to facilitate his training. Despite this, the company responded,
       Edwards was unable to demonstrate the required proficiency and could not perform
       the job without “significant assistance.” []

Edwards I, 2007 WL 1695715, at *1-2.

       Since the filing of his grievance, Edwards made a number of additional efforts to challenge

his transfer including: (1) a state court race and age discrimination lawsuit which was dismissed and
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 4

not appealed, Edwards et. al. v. Ford Motor Co. et al, Wayne County Circuit Court 02-238370; (2)

an unfair labor practice charge, which the National Labor Relations Board (“NLRB”) dismissed and

for which the NLRB in Washington, D.C., denied Edwards’s appeal; (3) an age discrimination

charge, which he later withdrew, with the Michigan Department of Civil Rights (“MDCR”); (4)

another charge, which was dismissed, with the MDCR; (5) a 42 U.S.C. § 1981 race discrimination

lawsuit which was dismissed on summary judgment; (6) an unsuccessful appeal to the International

Executive Board of the UAW for the UAW local’s decision to withdraw its grievance prior to

arbitration; and (7) an unsuccessful appeal to the Public Review Board (“PRB”). See Edwards I,

2007 WL 1695715, at *2-4.

                                       II. Summary Judgment

       Edwards argues on appeal that the district court erred in granting summary judgment to

defendants UAW and the Public Review Board (“PRB”) because “there are many issues, and there

is genuineness of the issues as to many material facts, and the moving party is not entitled to any

judgments as a matter of law.” Appellant’s Brief at 8.

       This Court reviews de novo a district court’s grant of summary judgment. Garrish v. UAW,

417 F.3d 590, 594 (6th Cir. 2005). Summary judgment is proper where “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro. 56(c);

see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89
L. Ed. 2d 538 (1986). In evaluating whether there is a genuine issue of material fact, the Court must

“view the evidence in the light most favorable to the non-moving party, drawing all reasonable
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 5

inferences in that party’s favor.” Sagan v. United States, 342 F.3d 493, 497 (6th Cir. 2003).

        The district court granted summary judgment to defendants because Edwards “failed to

generate any dispute as to the facts of the case,” did “not cite to any evidence, case law, or exhibits,”

and “conducted no discovery in this case.” Edwards I, 2007 WL 1695715, at *5. Even after the

district court’s admonishment, Edwards’s arguments on appeal consist of nothing more than a set

of conclusory allegations that are supported by neither facts nor law. The entirety of his analysis

reads as follows:

                1.       Transfer and training: The company’s allegations are merely a
        pretense and are pretextual for a blatant form of discrimination.
                2.       Testing and disqualification: The self-serving tests were biased ab
        initio and aimed at a result of harassing Plaintiff-Appellant.
                         At the time these tests were administered, Plaintiff-Appellant already
        had such a great amount of seniority with the company, that there was a total lack of
        purpose for said tests and lack of any rational basis.
                3.       The grievance: Plaintiff-Appellant had a valid grievance which was
        filed.
                4.       The first unsuccessful lawsuit was due to the fact that Plaintiff’s
        attorney did not appear at hearing.
                5.       Re: NLRB action filed: Neither Plaintiff nor counsel has actual
        knowledge as to this complaint or decision.
                6.       Edwards civil rights charges: Civil rights charges are neither
        successful nor unsuccessful, the claimant here merely stated the facts. The court
        states that there was no recourse.
                7.       Withdrawal of union grievance: This is meaningless because it may
        not be presumed that the union did not pressure Appellant into withdrawing his
        grievance.
                8.       Re IEB Appeal:          Mr. Edwards had some very valid issues here
        that were not considered. Again, the writer suspects that Appellant may not have had
        objective consideration.
                9.       Re second lawsuit: The facts given are not correct.
                10.      PRB proceedings: These are currently being challenged.

Appellant’s Brief at 11-12. Taken together, Edwards has not presented a coherent argument relating
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 6

to the question at hand—whether there exists a genuine issue of material fact that merits reversal of

summary judgment. Based on our review of the record and applicable law, we see no error in the

district court’s decision, and AFFIRM the district court’s grant of summary judgment in favor of

defendants.

                                            III. Sanctions

       This Court does not have jurisdiction over Edwards’s appeal of sanctions because he failed

to file a notice of appeal from the district court’s August 16, 2007 order imposing sanctions. Even

if we had jurisdiction, moreover, Edwards waived his right to challenge the sanctions decision by

failing to object to the magistrate’s recommendation. The magistrate judge, who recommended

granting sanctions on July 30, 2007, warned Edwards of the need to seek review, stating:

       The parties to this action may object to and seek review of this Report and
       Recommendation, but are required to act within ten (10) days of service of a copy
       hereof as provided for in 28 U.S.C. § 636(b)(1) and E.D. Mich. LR 72.1(d)(2).
       Failure to file specific objections constitutes a waiver of any further right of appeal.
       Thomas v. Arn, 474 U.S. 140 (1985); Howard v. Secretary of HHS, 932 F.2d 505,
       508 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

(J.A. 415.) Edwards never appealed within the ten day period, and the district court issued its order

adopting the magistrate’s recommendation of sanctions on August 16, 2007. Edwards thus waived

his right to appeal the award of sanctions over the issue. Spencer v. Bouchard, 449 F.3d 721, 724

(6th Cir. 2006) (“A party who receives . . . notice [requiring objections to be filed within ten days]

yet fails to timely object is deemed to waive review of the district court’s adoption of the magistrate

judge’s recommendations.”); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

Therefore, this Court will take no further action with regard to this question.
No. 07-1889
Edwards v. UAW Natl Ford Dept, et al.
Page 7

                                          IV. Title VII

       Similarly, this Court does not have jurisdiction over Edward’s alleged Title VII claim

because Edwards never filed a Title VII claim. It is elemental that our Court does not have

jurisdiction over claims that have never been filed. This Court will take no further action on this

question.

                                         V. Conclusion

       For the foregoing reasons, we AFFIRM.